Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Thompson, J.), imposed April 9, 1976. By order of this court dated June 6,1977, this court held the appeal in abeyance and remitted the case to Criminal Term to hear and report on defendant’s claim that his predicate felony conviction had been obtained in violation of his constitutional rights (People v Owens, 58 AD2d 587). Criminal Term has now complied. 11 Sentence affirmed (see People v Owens, 100 AD2d 977 [No.43]). Mollen, P. J., Mangano, Bracken and O’Connor, JJ., concur.